Citation Nr: 1040111	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to June 
1972.  He died in November 2006.  The appellant is the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Albuquerque, New Mexico 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for the cause of the Veteran's death, and denied DIC under 
38 U.S.C. § 1318.


FINDINGS OF FACT

1.  A chronic respiratory disease was not shown during service or 
for many years thereafter, and there is no evidence suggesting a 
link between the diagnosed chronic obstructive pulmonary disease 
(COPD) and service or service-connected disability.

2.  The evidence does not reflect that the Veteran's service-
connected post-traumatic stress disorder (PTSD) caused or 
materially contributed to his death.

3.  The Veteran was not a prisoner of war and died more than 30 
years after his discharge from service

4.  VA established a 100 percent rating for service-connected 
PTSD effective in July 2002.

5.  The Veteran died in November 2006.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 
3.310, 3.312 (2009).

2.  The criteria for entitlement to DIC pursuant to 38 U.S.C. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that, in the 
context of a claim for DIC benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in a letter issued in 
December 2006, prior to the May 2007 decision on the claim.  In 
that letter, the RO advised the appellant what information and 
evidence was needed to substantiate claims for service connection 
the cause of a veteran's death and for DIC under 38 U.S.C. 
§ 1318.  The RO informed the appellant what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.

The December 2006 VCAA notice letter did not indicate which of 
the Veteran's conditions were service-connected at the time of 
his death.  When the Veteran died, post-traumatic stress disorder 
(PTSD) was the only condition for which service connection was 
established.  In an April 2009 substantive appeal, the appellant 
acknowledged that the Veteran was rated 100 percent disabled, and 
she made an argument as to why his PTSD caused or contributed to 
his death.  The appellant's statements show that she had actual 
knowledge that the Veteran's service-connected condition was 
PTSD.  Therefore the absence of that information from the VCAA 
notice letter was not prejudicial to the appellant.  That error 
in the content of the VCAA notice did not affect the essential 
fairness of the adjudication or to cause injury to the appellant.  
Further, the appellant actively participated in the claims 
process by submitting written argument and testifying at a July 
2010 Travel Board hearing before the undersigned Veterans Law 
Judge.  Thus, the appellant was provided with a meaningful 
opportunity to participate in the claims process, and she has 
done so.  Therefore, any notice content error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant, 
including the Veteran's service treatment records and post-
service treatment records, the reports of VA medical 
examinations, a VA claims file review and medical opinion, and 
the transcript of the July 2010 hearing.  VA has substantially 
complied with the notice and assistance requirements, and the 
appellant is not prejudiced by a decision on the claim at this 
time.

Cause of Death

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted, on a secondary basis, for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, there 
must have been a causal connection.  38 C.F.R. § 3.312.  

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on the 
appellant's behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran's service-connected PTSD 
led him to self-medicate by smoking cigarettes, and that his 
smoking contributed to causing his COPD.  In that way, she 
asserts, his PTSD contributed to causing his death from COPD.

During his lifetime, the Veteran sought service connection for 
PTSD and for COPD.  In an August 2003 rating decision, the RO 
granted service connection for PTSD, and denied service 
connection for COPD.  The RO made service connection for PTSD 
effective July 30, 2002, and assigned a disability rating of 100 
percent.

The Veteran died in 2006.  On the death certificate, the 
certifying physician entered COPD exacerbation as the immediate 
cause of death.  In a space for other significant conditions 
contributing to death, but not resulting in the immediate cause 
of death, the certifier entered PTSD.  

The Veteran's claim for service connection for COPD was filed in 
2002, and the appellant's claim for survivor's benefits was filed 
in 2006.  Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a veteran 
during active service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  
Service connection is not precluded, however, where the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  38 C.F.R. § 3.300(b)(1).

In addition, VA's Office of General Counsel (OGC) has held that 
the legal bar to service connection for a disability or death 
attributable to tobacco use does not bar a finding of secondary 
service connection for a disability or death related to a 
veteran's use of tobacco products after the veteran's service, 
where that disability is proximately due to or aggravated by a 
service-connected disability that is not service connected on the 
basis of being attributable to the veteran's use of tobacco 
products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  

When the Veteran was examined in November 1971 for entry into 
service, he did not report any history of respiratory problems.  
The clinician who examined him did not find any abnormality of 
the lungs or chest.  He was treated for influenza in January 
1972.  In February 1972, he was treated for stomach pain, and 
upper gastrointestinal x-rays showed an active duodenal ulcer.  
He had a mental health evaluation in March 1972, and the 
psychiatrist diagnosed immature personality with depression and 
anxiety.  No abnormality of the lungs or chest was found on the 
June 1972 service separation examination.

There is no evidence that the Veteran had respiratory complaints 
after service in the 1970s or 80s.  The appellant has not 
identified sources of any treatment of the Veteran during that 
period.  In VA treatment in 2002, the Veteran was noted to have 
COPD.  The service medical records do not show that the Veteran 
had a chronic respiratory disease during service and there is no 
evidence of COPD until about 30 years after service.  The 
appellant does not contend and the evidence does not show that 
the Veteran's COPD arose during service or is otherwise related 
to service. 

The appellant asserts that the Veteran's service-connected PTSD 
caused him to smoke, such that his COPD was secondary to his 
PTSD.  In VA treatment in June 2002, the Veteran reported that he 
had smoked five packs of cigarettes a day since he was a 
teenager.  He stated that recently he had cut down to one pack 
per day.  A clinician concluded that the Veteran had tobacco 
dependence.  Additional VA medical records from 2002, 2003, and 
2006 indicate that the Veteran sometimes cut back on smoking, but 
that he did not quit, despite vigorous urging from clinicians.

In April 2007, a VA physician reviewed the claims file.  The 
physician concluded that the Veteran died of COPD.  The physician 
noted that PTSD was listed on the death certificate as a 
contributing cause.  The physician expressed the opinion that the 
Veteran's death due to COPD was not caused by or a result of his 
PTSD.  The physician stated that the COPD was most likely caused 
by the Veteran's lifelong history of tobacco abuse.  The 
physician opined that that there is ample evidence that the COPD 
was caused by the voluntary use of tobacco and not by PTSD.

In statements in 2008 and 2009, the appellant stated that the 
Veteran, facing severe headaches and PTSD, self-medicated with 
tobacco and alcohol.  She argued that his heavy tobacco use led 
to the COPD that caused his death.  She asserted that he would 
still be alive if he had not self-medicated.  In the July 2010 
hearing, the appellant reported that she knew the Veteran for 
twenty years, and that they married in 2004.  She indicated that 
he was already a smoker when she met him.  She stated that he 
reported having begun smoking when he was seven years old, though 
she doubted this.

The Veteran reported having begun smoking as a teenager or 
earlier.  His statements constitute fairly credible information 
that he began smoking before entering service.  His history of 
smoking before the onset of his service-connected PTSD tends to 
indicate that PTSD did not cause his use of tobacco products 
after service.  The VA physician who reviewed the file in 2007 
opined that the Veteran's tobacco use was voluntary, and not 
caused by the PTSD.  

While the appellant contends that the Veteran's smoking was due 
to PTSD, it is now well established that lay persons without 
medical training, such as the appellant, are not competent to 
opine on matters requiring medical expertise, such as whether 
PTSD causes tobacco abuse.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  There is no competent medical 
evidence in the record linking the Veteran's extensive smoking 
history with his PTSD, and the VA examiner, following review of 
the claims file, concluded the Veteran's smoking was lifelong and 
voluntary.

Finally, the preponderance of the competent evidence indicates 
that the Veteran's PTSD did not contribute substantially or 
materially to causing his death.  The evidence is clear that the 
immediate cause of the Veteran's death was COPD exacerbation.  
While the death certificate lists PTSD as a significant condition 
contributing to death, that information does not address the 
extent to which PTSD contributed to causing death.  As noted 
above, it is not sufficient to show that PTSD casually shared in 
producing death, but, rather, there must have been a causal 
connection.  See 38 C.F.R. § 3.312.  The VA physician who 
reviewed the file in 2007 opined that the PTSD was "just another 
unrelated medical problem" and did not cause the COPD or the 
death.

The Board also notes that the appellant argued that the Veteran 
suffered from lung cancer and diabetes during the years prior to 
the Veteran's death.  She also indicated that the Veteran told 
her he served in Vietnam.  However, the Veteran's service 
personnel records reveal that he had no foreign service, and he 
did not receive any medals suggestive of Vietnam service.  Thus, 
the presumptive provisions relating to herbicide exposure in 
Vietnam veterans are not applicable in this case.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  Further, there is no evidence of cancer 
being present within one year following discharge from service to 
warrant consideration of chronic disease presumptive provisions.  
See 38 C.F.R. §§ 3.307, 3.309(a).

In summary, the law precludes service connection for death caused 
by the effects of tobacco products used during service.  The 
preponderance of the evidence is against the Veteran's COPD 
having been incurred or aggravated during his service, or being 
due to his service connected PTSD.  In addition, the 
preponderance of the evidence is against the Veteran's PTSD 
having contributed substantially or materially to causing his 
death.  Accordingly, the claim for service connection for the 
cause of the Veteran's death is denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

DIC under 38 U.S.C. § 1318

VA pays DIC to a surviving spouse in the same manner as if the 
veteran's death were service-connected, when the veteran, at the 
time of death, was in receipt of or entitled to receive 
compensation for a service-connected disability that was 
continually rated totally disabling for a period of ten years or 
longer immediately preceding death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  VA also pays DIC if a veteran's service-
connected disability was rated totally disabling within five 
years of the veteran's separation from service; or if the veteran 
was a former prisoner of war, and had service-connected 
disability rated totally disabling for one year or longer 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  Claims under 38 U.S.C.A. § 1318 will be adjudicated 
based on decisions rendered during a veteran's lifetime.  
38 C.F.R. § 20.1106.  Thus, the only possible ways of prevailing 
on a claim for benefits under 38 U.S.C. § 1318 are: (1) meeting 
the statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements would 
have been met but for clear and unmistakable error (CUE) in a 
decision on a claim filed during the veteran's lifetime.

At the time of the Veteran's death in November 2006, a 100 
percent rating for service-connected PTSD had been in effect for 
about four years, since July 2002.  The 2002 effective date of 
that rating is more than five years after the Veteran's 
separation from service in 1972.  The Veteran was never a 
prisoner of war.  Thus, the statutory duration requirements have 
not been met to confer entitlement to DIC under 38 U.S.C. § 1318.  
Moreover, the appellant has not argued that any prior 
determinations rendered on the Veteran's claim were clearly and 
unmistakably erroneous.  Entitlement to DIC under 38 U.S.C. 
§ 1318 must therefore be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


